DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 is pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2014/0142818 (Lee et al.)

Regarding claim 1, A system for controlling a vehicle, the system comprising: 
a location device (GPS; [0012] operable to determine a first set of data related to a current location of the vehicle (GPS global positioning system determines location information of the vehicle [0012]); 
a storage device operable to store data identifying a set of locations and a corresponding set of vehicle limits (database holds electronic map and road speed limit data [0012]); and
a control unit operable to: 
analyze the first set of data related to the current location of the vehicle (host receives location information of vehicle and host determines a position of the vehicle on the map; [0012]); 
determine if the current location corresponds to a location in the set of locations in the storage device (host determines a position of the vehicle on the map and the associated road speed limit data [0012]); and
control the vehicle such that it complies with the vehicle limit corresponding to the current location (the speed limit information is transmitted back to the vehicle and the speed control system automatically adjusts a speed of the vehicle according to the speed limit information [0012]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0320111 (Sarma et al.)
US 2013/0151088 (Ricci)
US 2005/0246152 (Kokatsu et al.)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683